Citation Nr: 0813403	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  00-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to an increased initial rating in excess of 
10 percent for bilateral hearing loss.

7.  Entitlement to a compensable initial disability rating 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm - Private 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August 2000 and February 2005 rating 
decisions.  

In January 2006, the veteran and his son testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  In August 2006, the 
Board denied the veteran's claims.  This decision was 
appealed to the Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court vacated the 
Board's decision and remanded the matter to the Board for 
compliance with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The Court order to vacate the Board's August 2006 decision 
was premised on the fact that the veteran had not been 
provided an adequate VA audiological examination and that the 
veteran's Social Security Administration records had not been 
obtained.  

The Joint Motion for Remand explained that the VA 
audiological examination had not provided the veteran with a 
controlled speech discrimination test; and the examiner had 
failed to explain why word recognition scores were not 
reported.  As such, a new examination is needed.  

Additionally, it was indicated that the veteran had been 
awarded Social Security disability benefits in July 1997, but 
no records have been sought.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claims, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claims.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claims. 

2.  Obtain the veteran's VA treatment 
records from June 2005 to the present.

3.  Obtain the veteran's records from the 
Social Security Administration (SSA) 
reflecting any awards of disability 
benefits including any underlying medical 
records used in reaching the 
determination.  All efforts to obtain SSA 
records should be fully documented.

4.  Schedule the veteran for a VA 
audiometric examination to determine the 
current nature and severity of his 
bilateral hearing loss.  The examiner 
should conduct a controlled speech 
discrimination test and a pure tone 
audiometric test.  If word recognition 
scores are unacceptable for rating 
purposes, the examiner should state why 
they are unacceptable. 

5.  Schedule the veteran for a 
gastrointestinal examination, to evaluate 
the current nature and severity of his 
GERD.  The examiner should specifically 
address whether the veteran has any 
recurrent epigastric distress; and, if so, 
whether it is accompanied by dysphagia; 
pyrosis; regurgitation; substernal, arm, 
or shoulder pain; vomiting; material 
weight loss; hematemesis; melena; or 
anemia.  The examiner should also state 
the degree, if any, to which the veteran's 
GERD impairs his overall health.

6.  After the development of the claim has 
been completed, the RO should again review 
the record and readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



